REDACTED SIXTH AMENDING AGREEMENT THIS AGREEMENT is made as of June 28, 2010 BETWEEN: BAYTEX ENERGY LTD., a corporation amalgamated under the laws of the Province of Alberta (hereinafter referred to as the "Borrower"), OF THE FIRST PART, - and - THE TORONTO-DOMINION BANK, BNP PARIBAS (CANADA), UNION BANK, CANADA BRANCH, THE BANK OF NOVA SCOTIA, CANADIAN IMPERIAL BANK OF COMMERCE, NATIONAL BANK OF CANADA, ROYAL BANK OF CANADA, SOCIÉTÉ GÉNÉRALE (CANADA BRANCH), and CREDIT SUISSE AG, TORONTO BRANCH (hereinafter referred to collectively as the "Lenders" and individually as a "Lender"), OF THE SECOND PART, - and - THE TORONTO-DOMINION BANK, a Canadian chartered bank, as agent of the Lenders (hereinafter referred to as the "Agent"), OF THE THIRD PART. WHEREAS Credit Suisse AG, Toronto Branch (the "New Lender") has agreed to provide an additional Syndicated Facility Commitment and to become a Lender in accordance with the terms of the Credit Agreement; WHEREAS the parties hereto have agreed to amend and supplement certain provisions of the Credit Agreement as hereinafter set forth; NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby conclusively acknowledged by each of the parties hereto, the parties hereto covenant and agree as follows: 1. Interpretation 1.1.In this Agreement and the recitals hereto, unless something in the subject matter or context is inconsistent therewith: - 2 - "Agreement" means this agreement, as amended, modified, supplemented or restated from time to time. "Credit Agreement" means the amended and restated credit agreement made as of July 9, 2003, as amended and restated as of September 3, 2003, as further amended and restated as of June 9, 2006, and as further amended and restated as of November 29, 2007, between the Borrower, the Lenders and the Agent, as amended by the first amending agreement made as of June 4, 2008, the second amending agreement made as of May 7, 2009, the third amending agreement made as of May 29, 2009, the fourth amending agreement made as of July 29, 2009 and the fifth amending agreement made as of September 1, 2009. 1.2.Capitalized terms used herein without express definition shall have the same meanings herein as are ascribed thereto in the Credit Agreement, as amended by this Agreement. 1.3.The division of this Agreement into Sections and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation of this Agreement.The terms "this Agreement", "hereof", "hereunder" and similar expressions refer to this Agreement and not to any particular Section or other portion hereof and include any agreements supplemental hereto. 1.4.This Agreement shall be governed by and construed in accordance with the laws of the Province of Alberta and the federal laws of Canada applicable therein. 1.5.The following schedules are annexed hereto and are incorporated by reference and deemed to be part hereof: Schedule A – Lenders and Commitments; and Schedule B - Form of Confirmation of Guarantee and Security. 2. Amendments and Supplements 2.1.Addition of Term Period; Extension. (1)Section 1.1(1) of the Credit Agreement is hereby amended to delete the existing definitions of "Operating Facility Maturity Date" and "Syndicated Facility Maturity Date" and to add each of the following definitions to said Section 1.1(1) in alphabetical order: "Operating Facility Maturity Date" means the date which is the first anniversary of the Operating Facility Term Out Date. "Operating Facility Term Out Date" means June 27, 2011 or such later date to which the same may be extended in accordance with Section 2.21. "Syndicated Facility Maturity Date" means the date which is the first anniversary of the Syndicated Facility Term Out Date. - 3 - "Syndicated Facility Term Out Date" means June 27, 2011 or such later date to which the same may be extended in accordance with Section 2.20. "Term Out Date" means either the Syndicated Facility Term Out Date or the Operating Facility Term Out Date, as the context requires. The existing Section 2.4 of the Credit Agreement is hereby deleted in its entirety and following is hereby substituted therefor: "2.4 Availability and Nature of the Credit Facilities (1)Subject to the terms and conditions hereof, the Borrower may make Drawdowns under a Credit Facility prior to the Term Out Date applicable thereto. (2)Prior to the Term Out Date applicable to a Credit Facility, such Credit Facility shall be a revolving credit facility: that is, the Borrower may increase or decrease Loans under such Credit Facility by making Drawdowns, repayments and further Drawdowns.Subject to Sections 2.20 and 2.21, as applicable, on the Term Out Date applicable to a Credit Facility, the unutilized portion of such Credit Facility shall be cancelled and such Credit Facility shall become non-revolving: that is, the amount of any Loans under such Credit Facility which are thereafter repaid may not be re-borrowed or utilized again and the Borrower shall not be entitled to make further Drawdowns in respect of such amounts." Section 2.20 of the Credit Agreement is hereby amended to delete "Syndicated Facility Maturity Date" in each place where it appears and to substitute therefor, in each case, "Syndicated Facility Term Out Date". Section 2.21 of the Credit Agreement is hereby amended to delete "Operating Facility Term Maturity Date" in each place where it appears and to substitute therefor, in each case, "Operating Facility Term Out Date". Section 5.6 of the Credit Agreement is hereby amended to delete "Maturity Date" in each place where it appears and to substitute therefor, in each case, "Term Out Date". Section 5.6 of the Credit Agreement is hereby further amended to add the following new Section 5.6(3): "(3)For certainty, no standby fees shall be payable by the Borrower in respect of a given Credit Facility for any period of time after the Term Out Date applicable to such Credit Facility." 2.2.Increase in Syndicated Facility.The existing definition of "Syndicated Facility" contained in Section 1.1(1) of the Credit Agreement is hereby amended to delete "Cdn.$490,000,000" where it appears in the second line thereof and to substitute therefor the amount of "Cdn.$525,000,000".The parties hereto hereby confirm and agree that the maximum principal amount of the Syndicated Facility is hereby increased to Cdn.$525,000,000 from Cdn.$490,000,000. - 4 - 2.3.Addition of New Lender. (a) Addition of New Lender.The parties hereto hereby confirm and agree that, from and after the date hereof, the New Lender shall be a Lender for all purposes of the Credit Agreement and the other Documents having the Syndicated Facility Commitment set forth opposite its name on Schedule A hereto and all references herein or therein to "Lenders" or a "Lender" shall be deemed to include the New Lender. (b) Novation of New Lender.The New Lender hereby agrees that it will be bound by the Credit Agreement and the other Documents as a Lender to the extent of its Syndicated Facility Commitment as fully as if it had been an original party to the Credit Agreement. (c) The Agent.Without in any way limiting the other provisions hereof, the New Lender irrevocably appoints and authorizes the Agent to take such action as agent on its behalf and to exercise such powers under the Credit Agreement and the other Documents as are delegated to the Agent by the terms thereof, together with such powers as are reasonably incidental thereto, all in accordance with the provisions of the Credit Agreement. (d) Independent Credit Decision.The New Lender acknowledges to the Agent that the New Lender has itself been, and will continue to be, solely responsible for making its own independent appraisal of and investigations into the financial condition, creditworthiness, condition, affairs, status and nature of the Borrower and its Subsidiaries, all of the matters and transactions contemplated herein and in the Credit Agreement and other Documents and all other matters incidental to the Credit Agreement and the other Documents.The New Lender confirms with the Agent that it does not rely, and it will not hereafter rely, on the Agent: (i) to check or inquire on its behalf into the adequacy, accuracy or completeness of any information provided by the Borrower, its Subsidiaries or any other person under or in connection with the Credit Agreement and other Documents or the transactions therein contemplated (whether or not such information has been or is hereafter distributed to it by the Agent); or (ii) to assess or keep under review on its behalf the financial condition, creditworthiness, condition, affairs, status or nature of the Borrower and its Subsidiaries. The New Lender acknowledges to the Agent that a copy of the Credit Agreement (including a copy of the schedules annexed thereto) has been made available to it for review and further acknowledges and agrees that it has received copies of such other Documents and such other information that it has requested for the purposes of its investigation and analysis of all matters related to this Agreement, the Credit Agreement, the other Documents and the transactions contemplated hereby and thereby.The New Lender acknowledges to the Agent that it is satisfied with the - 5 - form and substance of the Credit Agreement (as amended and supplemented hereby) and the other Documents. (e) Consent of Fronting Lender and Agent.Each of the Fronting Lender and the Agent hereby consents to the addition and novation of the New Lender into the Credit Agreement as a Lender and agrees to recognize the New Lender as a Lender under the Credit Agreement as fully as if the New Lender had been an original party to the Credit Agreement. 2.4.Increase in Borrowing Base.The Lenders hereby confirm and agree that as of the date hereof the Borrowing Base has been determined to be Cdn.$550,000,000. 2.5.New Schedule A, Revised Syndicated Facility Commitments.Schedule A to the Credit Agreement is hereby deleted in its entirety and replaced with Schedule A attached hereto, inter alia, to reflect the new Syndicated Facility Commitments of certain Lenders to the amount set forth opposite their names on such new Schedule A. 2.6.Changes in Pricing.The definition of "Applicable Pricing Rate" contained in Section 1.1(1) of the Credit Agreement is hereby amended to delete the table contained therein in its entirety and to substitute the following table therefor: Debt to EBITDA Ratio Margin on Canadian Prime Rate Loans and U.S. Base Rate Loans Margin on LIBOR Loans, Acceptance Fees for Bankers' Acceptances and Issuance Fees for Letters of Credit Standby Fee on each Credit Facility less than 1.0:1.0 [·]% per annum [·]% per annum [·]% per annum equal to or greater than 1.0:1.0 and less than 1.5:1.0 [·]% per annum [·]% per annum [·]% per annum equal to or greater than 1.5:1.0 and less than 2.0:1.0 [·]% per annum [·]% per annum [·]% per annum equal to or greater than 2.0:1.0 and less than 2.5:1.0 [·]% per annum [·]% per annum [·]% per annum equal to or greater than 2.5:1.0 [·]% per annum [·]% per annum [·]% per annum In addition, the proviso to said definition of "Applicable Pricing Rate" is hereby amended to add the following new subparagraph (b.1) immediately after the existing subparagraph (b) of such proviso: "(b.1) the above rates per annum applicable to Loans shall increase by [·]% per annum under a given Credit Facility after the Term Out Date in respect thereof; for certainty, such increase or increases, as applicable, shall not apply to the rates per annum set forth in the column with the heading "Standby
